Harwell, J.
1. The plaintiff in error was convicted of receiving stolen chickens, and his main contention for a reversal of the judgment (raised by the general grounds of the motion for a new trial) is that the conviction was based solely upon the testimony of two accomplices,— that of the two persons who stole the chickens and pleaded guilty to the theft. The rule of law requiring corroboration of the testimony of an accomplice (Penal Code of 1910, § 1017) refers to felonies, and has no application to misdemeanors. This has been repeatedly ruled by both the Supreme Court and this court.
*6Decided November 7, 1918.
Accusation of misdemeanor; from city court of Houston county —Judge Biley. May 13, 1918.
Emmett Houser, for plaintiff in error.
R. E. Brown, solicitor, contra.
2. The evidence authorized the .verdict, ■ and the court did' not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, P. J., and Bloodworih, J., concur.